Title: To James Madison from John Graham, 10 August 1807
From: Graham, John
To: Madison, James



Dear Sir
Richmond 10th Augt. 1807.

I have waited until the last moment in hopes of being able to let you know by this mail who had been selected as the Jury men to try Colo: Burr.  As yet all have been objected to; but Mr Barker a young Gentleman from Westmoreland Colo. Lambert of this City or County, Colo. Carrington of this City, and Mr Hugh Mercer of Fredericksburg,  almost all the others have declared themselves under a beleif that Colo. Burrs intentions were treasonable.  Mr John Brown, Judge Todd and several other Gentlemen have arrived from Kentucky, among them Colo. James Taylor and his Brother Mr Hubbard Taylor.  I shall have the pleasure of writing more in detail by the next Mail  I have now only time to ask pardon for writing so much in haste.  With the Highest Respect I have the Honor to be Sir Your Most Obt Sert

John Graham

